TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00403-CV



                         Kerry Elliot and Debra Elliot, Appellants

                                               v.

                   Phoenix Irrigation LP d/b/a Austin Plumbing, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. GN401403, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants Kerry Elliot and Debra Elliot no longer wish to pursue their appeal and

have filed a motion to dismiss their appeal.    Appellee Phoenix Irrigation LP d/b/a Austin

Plumbing does not oppose the motion. We grant the motion and dismiss the appeal. Tex. R.

App. P. 42.1(a).




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on Appellants’ Motion

Filed: October 4, 2005